Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Objections
As per claim 1, it is objected to because “task ;” should be “task;” in ll. 8. Appropriate correction is required.

As per claim 18, in ll. 1 “The method” should be “The system”. Appropriate correction is required.

As per claim 10 delete the extra “than” recited in ll. 7. Appropriate correction is required.

As per claim 13, insert “and” at the end of ll. 3. Appropriate correction is required.

As per claim 19, in ll. 1 “The method” should be “The system”. Appropriate correction is required.

As per claim 20, in ll. 1 “The method of claim 10” should be “The system of claim 16”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitations recited in ll. 2, 4-5, 9-14 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea 

As per claims 2-9, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-9 recite the same abstract idea of claim 1. Claims 2-9 recite additional mental processes (e.g. increasing/decreasing the priority and monitoring the work queue), insignificant extra-solution activity (e.g. receiving image data), and non-functional descriptive language (e.g. defining the high priority and feeder tasks, pre-processed image data, intermediate output, and priority queue). Therefore the aforementioned claims 2-9 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claim 10, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitations recited in ll. 2, 4, and 6-9 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (processor and memory) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Finally, the limitations recited in ll. 2-5 are non-functional descriptive language which merely further defines the priority queue, the feeder task, and the high priority task and does not affect the abstract idea analysis of the claim. Therefore the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter.

As per claims 11-15 and 20, they are dependent upon claim 10 and include all the limitations of claim 10. Therefore claims 11-15 and 20 recite the same abstract idea of claim 10. Claims 11-15 and 20 recite additional mental processes (e.g. identifying a synchronization mechanism, increasing the amount of intermediate output, identifying a third task, and adjusting a priority), insignificant extra-solution activity (e.g. receiving input, and providing a final output), and non-functional descriptive language (e.g. defining the synchronization mechanism, the input, the first task, and the high priority task). Therefore the aforementioned claims 11-15 and 20 are also directed to patent ineligible subject matter for the same reasons as identified in claim 10.

As per claim 16, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitations recited in ll. 7, 10, and 15-18 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (processor and memory) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or 

As per claims 17-19, they are dependent upon claim 1 and include all the limitations of claim 16. Therefore claims 17-19 recite the same abstract idea of claim 16. Claims 17-19 recite additional mental processes (e.g. monitor), insignificant extra-solution activity (e.g. receive input, and provide final output), and non-functional descriptive language (e.g. defining the work queue, instructions, input, and the high priority task). Therefore the aforementioned claims 17-19 are also directed to patent ineligible subject matter for the same reasons as identified in claim 16.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 1, in ll. 6 it is not clear what is meant by “intermediate” outputs. What makes the outputs “intermediate”? The term “intermediate” is a relative term and no point of reference is given from which to determine how to interpret “intermediate”. The examiner interprets the term to mean any form of output. In ll. 9-11 it is unclear how the high priority task is consuming more of the outputs than the feeder task is producing. In other words suppose that the feeder task is producing one output then how could the high priority task consume two outputs if there is only one existing output to consume? Finally, ll. 1 recites “task queue” but ll. 2 recites “priority queue” and it is not clearly understood whether or not they are the same or different. How is the task queue prioritized in the recited method?

As per claim 5, it is not clearly understood what it means for the feeder task to include producing pre-processed image data. If the image data has already been processed i.e. pre-preprocessed then how is it produced?

As per claim 6, what does it mean for the high priority task itself to be a deep neural network?

As per claim 7, how is the recited work queue different or the same than the recited task queue and priority queue recited in claim 1?

As per claim 10, what is the difference between “intermediate output” recited in ll. 3 and “intermediate work” recited in ll. 4?

As per claim 16, it is rejected using a similar rationale as for claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-13 and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Burleson et al. (US 2016/0077545) (hereinafter Burleson).

As per claim 10, Burleson teaches a method for prioritizing tasks, comprising: 
	identifying a first task, wherein work completed by the first task is provided to a work queue as intermediate output ([0013]);
	identifying a second task, wherein the second task consumes intermediate work from the work queue ([0013]); 

	adjusting a priority of at least one of the first task or the second task to adjust a rate at which intermediate output is being added to the work queue ([0044] and [0047] wherein adjusting the priority includes adjusting the amount of / rate of input and/or output e.g. see claim 11 below).

As per claim 11, Burleson further teaches the method of claim 10, wherein determining that the work queue is being emptied includes: 
	identifying a synchronization mechanism, wherein the synchronization mechanism indicates whether the work queue has available resources to receive additional intermediate work ([0014] and [0021] monitor fullness of queue); and 
	wherein adjusting the priority of one of the first task and the second task includes increasing the amount of intermediate output by the first task in the work queue ([0044] and [0047]).

As per claim 12, Burleson further teaches the method of claim 11, wherein the synchronization mechanism is a binary representation that indicates whether the work queue has available space for more intermediate output ([0022] and [0046] monitor fullness of queue).

As per claim 13. The method of claim 10, further including: 
	identifying a third task ([0015]), wherein the third task provides output to the work queue as intermediate output ([0013]); 


As per claim 20, it has similar limitations as claim 13 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burleson and Thomson et al. (US 2011/0225590) (hereinafter Thomson).

As per claim 1, the combination of references above teaches method for prioritizing a task queue, comprising: 
	determining a priority queue of a processor (Thomson [0031]), wherein the priority queue includes requests for processing time of the processor (Thomson [0057]), the requests including a plurality of tasks (Thomson [0031]); 
	identifying a high priority task in the priority queue (Thomson [0057]);

	determining that the high priority task is consuming more of the one or more intermediate outputs than the feeder task is producing the one or more intermediate outputs (Burleson [0028] and [0037]); and 
	reallocating processing time in the priority queue for the plurality of tasks to reduce a ratio of consumption of the one or more intermediate outputs to the production of the one or more intermediate outputs (Burleson [0044] and [0047]).

Thomson and Burleson are both concerned with queue management in a computing environment. Burleson teaches adjusting the production and consumption rates of producers and consumers to a queue while Thomson teaches allocating different processing times to tasks based on their priority. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burleson in view of Thomson because it would substantially eliminate the total starvation of a lower priority thread induced by a higher priory thread running continuously, when threads are quantized into the same effective priority. It would also substantially reduce and/or limit the maximum amount of time that a lower priority thread is starved due to the continuous execution of a higher priority thread, when threads are quantized into the same effective priority.

As per claim 2, Thomson teaches wherein reducing the ratio includes increasing a priority of the at least one feeder task in the priority queue ([0046]).

As per claim 3, Thomson teaches wherein reducing the ratio includes decreasing a priority of the high priority task in the priority queue ([0046]).

As per claim 7, the combination of references above teaches wherein the intermediate output is stored in a work queue (Thomson [0031]), and wherein determining that the high priority task is consuming more of the one or more intermediate outputs than the feeder task is producing the one or more intermediate outputs includes monitoring the work queue (Burleson [0013]; [0028]; [0037]).

As per claim 8, Burleson further teaches wherein the monitoring of the work queue includes monitoring a synchronization mechanism that indicates whether the work queue is filling with intermediate output or emptying of intermediate output ([0044] and [0047]).

As per claim 9, Burleson further teaches wherein the priority queue is associated with one or more additional processors that receive requests including the plurality of tasks (fig. 1, blocks 106-109).

As per claim 16, the combination of references above teach a system, comprising: 
	a processor (Burleson fig. 1, block 105); 

	memory (Burleson [0049]) including instructions to: 
		identify a high priority task, wherein the high priority task is allocated a larger amount of processing time of the processor than one or more other tasks (Thomson [0075]), and wherein one or more of the requests in the priority queue are related to the high priority task (Thomson [0057]);
		identify a feeder task, wherein the feeder task produces one or more intermediate outputs for consumption by the high priority task (Burleson [0013]), wherein the feeder task is a lower priority in the priority queue than the high priority task (Thomson [0057]), and wherein one or more of the requests in the priority queue are related to the feeder task (Thomson [0057]); and 
		adjust requests sent to the priority queue of the processor by the feeder task and the high priority task based on determining that the high priority task is consuming more of the one or more intermediate outputs than the feeder task is producing the one or more intermediate outputs (Burleson [0044] and [0047]).

Thomson and Burleson are both concerned with queue management in a computing environment. Burleson teaches adjusting the production and consumption rates of producers and consumers to a queue while Thomson teaches allocating different processing times to tasks based on their priority. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burleson in view of Thomson 

As per claim 17, the combination of references above further teaches: a work queue wherein the work queue (Thomson [0031]) includes intermediate output completed by the feeder task and not yet consumed by the high priority task (Burleson [0033]); and wherein the instructions to adjust requests sent to the priority queue further include instructions to: monitor the work queue to determine whether the high priority task is consuming more of the one or more intermediate outputs than the feeder task is producing the one or more intermediate outputs ([0028] and [0037]).

Claims 4-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burleson, Thomson, and Harte (US 2020/0219609).

As per claim 4, Harte teaches wherein the high priority task and feeder task are part of a deep learning pipeline (fig. 4).

Harte and Burleson are both concerned with computer task management. Burleson teaches adjusting the production and consumption rates of producers and consumers to a queue while Harte teaches a deep neural network. Therefore it would have been obvious to one of 

As per claim 5, Harte teaches wherein the feeder task includes receiving image data and producing pre-processed image data ([0017]-[0018]).

As per claim 6, Harte teaches wherein the high priority task is a deep neural network and the pre-processed image data is utilized as data for training the deep neural network ([0017]-[0018]).

As per claim 18, it has similar limitations as claim 14 and is therefore rejected using the same rationale.

As per claim 19, it has similar limitations as claim 15 and is therefore rejected using the same rationale.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burleson and Harte.

As per claim 14, Harte teaches: 
	receiving input, wherein the input is provided to the first task for processing (fig. 4, block 402); and 
	providing, in response to completing processing of the intermediate output by the second task, a final output ([0083] final softmax layer).

Harte and Burleson are both concerned with computer task management. Burleson teaches adjusting the production and consumption rates of producers and consumers to a queue while Harte teaches a deep neural network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burleson in view of Harte because the pre-processing of tasks would substantially reduce the amount of data of the training set that is relevant for the training process, thereby substantially improving the training time of the neural network. Moreover, by removing irrelevant data, the complexity of the computation can be reduced. This allows for more training iterations in a given time period thus resulting in a trained deep learning network that is capable of generating an improved model.

As per claim 15, Harte teaches wherein the input is image data, wherein the first task pre-processes the image data, and wherein the high priority task provides output to train a deep neural network based on the pre-processed image data ([0017]-[0018]).

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Venables (US 2005/0160178) discloses modifying and adjusting shaped data rates at a scheduler.

Surlaker et al. (US 2006/0149787) disclose determining whether or not to enqueuer a message to a queue based on flow control and bounded guaranteed delivery for the queue.

Miller et al. (US 7,822,886) disclose dataflow control for application with timing parameters.

MacPherson (US 2008/0066066) disclose a task queue that uses multiple processing units and shared memory.

Keppel et al. (US 2017/0289242) disclose dynamic work queue management including a producer and a consumer device.

Johnson et al. (US 8,428,075) disclose enqueueing and dequeuing within shared buffer management within a predefined number of clock cycles.

Hosein (US 2005/0185583) disclose quality of service management rates for multiple service instances.

Goudie (US 2002/0166007) discloses an arbiter for a queue management system.

Egolf (US 2002/0083063) discloses priority queue dispatching.

Bass et al. (US 2003/0035373) disclose preventing underflow and overflow based on transmit rates and storage thresholds of queues.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            January 18, 2022